petition for a writ of habeas corpus within one year of the issuance of the
                   remittitur from his direct appeal. Appellant did not demonstrate that
                   there was an impediment external to the defense that should excuse the
                   procedural bars, and he failed to demonstrate that he could not have
                   raised his claims at an earlier time. See Hathaway v. State, 119 Nev. 248,
                   252-53, 71 P.3d 503, 506 (2003). In addition, appellant failed to overcome
                   the presumption of prejudice to the State. Therefore, the district court did
                   not err in denying the petition as procedurally barred. Accordingly, we
                                ORDER the judgment of the district court AFFIRMED. 2




                                                      Pickering



                                                      Parraguirre


                                                                                      J.
                                                       Saitta


                   cc: Hon. Kathleen E. Delaney, District Judge
                        Jerry Lee Holman
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk



                         2 We also conclude that the district court did not err in declining to
                   appoint post-conviction counsel. See NRS 34.750.



SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    ea>